COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON



        ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Cause number and style:     01–13–00040–CV; Forest Oil Corporation v. El Rucio
Land and Cattle Company, Inc., San Jacinto Land Partnership, Ltd., McAllen Trust
Partnership, and James Argyle McAllen

Date motions filed:          August 8, 2014

Party filing motions:        Appellant

       It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/Laura Carter Higley
                    Acting for the En Banc Court


The en banc court consists of Chief Justice Radack and Justices Jennings, Higley, Sharp,
and Brown.

Justices Keyes, Bland, Massengale, and Huddle not participating.

A majority of the justices of the Court voted to deny the Motion for En Banc
Reconsideration.

Justice Brown dissents from the denial of the Motion for En Banc Reconsideration
without opinion.



Date: October 21, 2014